Citation Nr: 1717899	
Decision Date: 05/23/17    Archive Date: 06/05/17

DOCKET NO.  10-06 786	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for a psychiatric disability other than PTSD, to include as due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

K. D. Cross, Associate Counsel


INTRODUCTION

The Veteran served active duty from November 1972 to May 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision of the Department of Veteran Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  In August 2016 the Board remanded the claim for further development.


REMAND

Although further delay is regrettable, the Board finds that additional development is necessary prior to appellate review.  A remand by the Board confers on the Veteran the right to compliance with the remand.  Stegall v. West, 11 Vet. App. 2689 (1998).

The Veteran contends that he is entitled to service connection for a psychiatric disability other than PTSD, to include as due to service-connected disabilities.  In an October 2006 statement, the Veteran asserted that his depression arose from ongoing treatment and problems caused by service-connected wrist disabilities.  The Veteran stated that due to the wrist disabilities, he had struggled with employment termination which caused problems in his marriage ,resulting in a divorce, and that his wrist disabilities continued to cause ongoing pain.  

In a June 2016 VA examination, the examiner opined that it was less likely than not that the Veteran's wrist conditions had caused or aggravated his mental disorder beyond its normal course which was chronic and disabling in and of itself.  The rationale provided was that the Veteran's wrist were only service connected at twenty percent, and were likely not disabling based on qualified medical examiners.

In August 2016 the Board remanded the case for additional development to determine if the Veteran's psychiatric disability pre-existed service.  The examiner was to provide an opinion as to whether or not there was clear unmistakable evidence that a psychiatric condition pre-existed service, and if so, whether it was clearly and unmistakably no aggravated beyond the natural progression during active service.

In a September 2016 VA examination, the examiner opined that a review of the Veteran's medical records does not allow a relationship between the Veteran's active service and current depressive disorder without resorting to speculation.  The rationale provided was that the Veteran was not diagnosed until several years after service.  In regards to whether the disability pre-existed service, the examiner could not be certain that any depressive disorder preexisted the service without resorting to mere speculation.  The rationale provided was that there had been no documented diagnosis of a depressive disability prior to service. 

When VA obtains an examination or opinion, the examination or opinion must be adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  For VA purposes, the examination from June 2016 and September 2016 is insufficient.  In regard to the June 2016 examination, the Board is unable to discern whether or not the Veteran's depression is caused or aggravated by service-connected wrist disabilities.  The examiner also did not address the Veteran's contentions regarding the impact of his wrist disabilities on his life and depression.  In regard to the September 2016 examination, the examiner was non responsive to the August 2016 remand instructions.  The examiner was unable to reach conclusions without resorting to mere speculation.

When there is not substantial compliance with Board remand requests, the Board errs as a matter of law when it does not ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  An additional opinion is necessary to address the nature and etiology of the claimed disability and if it is secondary to any of the Veteran's service connected disabilities.

Clinical documentation dated after October 2016 is not of record.  VA should obtain all relevant VA and private treatment records which could potentially be helpful in resolving the Veteran's claim.  Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Associate with the record any VA medical records not already of record of treatment of the Veteran, including records dated from October 2016 to present.  

2.  Schedule the Veteran for an examination by psychiatrist or psychologist to ascertain the nature and etiology of any current psychiatric disability.  The examiner must review the claims file and must note that review in the report.  The examiner should diagnose every psychiatric disability currently manifested or which has been manifested at any time during the course of this appeal.  The examiner must take into account the Veteran's lay statements related to in-service and post-service symptomatology, and continuous symptoms in and after service, and should discuss the significance of those statements.  The examiner should provide a rationale for any opinion provided and should attempt to reconcile any contradictory evidence of record.  For each identified psychiatric disability, the examiner should provide the following opinions: 

(a) Is there clear and unmistakable evidence that a psychiatric disorder existed prior to service?  Please identify any such evidence with specificity. 

(b) If there is clear and unmistakable evidence that a psychiatric disorder existed prior to service, is there clear and unmistakable evidence that the psychiatric disorder did not increase in severity beyond the natural progression of the disease during service?  Please identify any evidence to support that finding with specificity.

(c)  Is it at least as likely as not (50 percent probability or greater) that any current psychiatric disability was incurred in service or is due to any incident of service.  

(d)  Is it at least as likely as not (50 percent probability or greater) that any current psychiatric disability was caused by the service-connected disabilities?

(3)  Is it at least as likely as not (50 percent probability or greater) that any current psychiatric disability has been aggravated (permanently increased in severity beyond the natural progress of the disorder) by the service-connected disabilities?

3.  Then, readjudicate the claims on appeal.  If any decision is adverse to the appellant, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2016).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2016), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

